                                                        SO ORDERED.


                                                         Dated: January 31, 2019

   1

   2

   3                                                    Daniel P. Collins, Bankruptcy Judge
                                                        _________________________________
   4

   5
                         UNITED STATES BANKRUPTCY COURT
   6

   7                                  DISTRICT OF ARIZONA

   8   In re:                                   In Proceedings under Chapter 11
   9                                            Case No. 2:15-bk-12003-DPC
       PHOENIX HELIPARTS, INC.,
  10
                                         Debtor. Adv. No. 2:16-ap-00331-DPC
  11
       Now Substantively Consolidated with ORDER PURSUANT TO UNDER
  12                                       ADVISEMENT RULING
       PHOENIX HELI-SUPPORT, L.L.C.
  13   __________________________________
       ROBERT REISH,
  14

  15                     Plaintiff,
       v.
  16

  17   PHOENIX HELIPARTS, INC
       LIQUIDATION TRUST,
  18
                         Defendant.
  19
  20   PHOENIX HELIPARTS INC
       LIQUIDATION TRUST
  21
                         Counterclaimant,
  22
       v.
  23
       ROBERT C. REISH and KATHLEEN
  24   REISH, husband and wife,
  25
                         Counterdefendants,
  26

  27   PHOENIX HELIPARTS INC
  28   LIQUIDATION TRUST


Case 2:16-ap-00331-DPC    Doc 175 Filed 01/31/19 Entered 01/31/19 14:50:20         Desc
                           Main Document    Page 1 of 3
   1
                           Third-Party Plaintiff,
   2
       v.
   3
       Ryuko, Inc., a Wyoming corporation,
   4

   5                      Third-Party Defendant,

   6

   7          This matter has come before this Court on claims for relief sought in this
   8   adversary proceeding (the “Adversary Proceeding”) filed by plaintiff, Robert C. Reish
   9   (“Reish”), pertaining to a MD helicopter, model 369FF, serial number 0041FF (the
  10   “41FF”). The Counterclaims filed by the defendant/counterclaimant Phoenix Heliparts,
  11   Inc. Liquidating Trust (the “Trust”) against Reish and his wife (the “Reishes”) include a
  12   11 U.S.C. §549 avoidance action coupled with a §550 award pertaining to the 41FF and
  13   a declaratory action concerning a MD 369D helicopter, serialnumber 1170229D (the
  14   “Delta”). In its Third Party Complaint against Ryuko, Inc. (“Ryuko”), the Trust seeks to
  15   avoid, under §548, a note (the “Ryuko Note”) executed by Phoenix Heliparts, Inc.
  16   (“Debtor”) in favor of Ryuko. Also before the Court are claims filed against this
  17   bankruptcy estate by Reish and Ryuko and the objections of Louie Mukai (“Trustee”)
  18   filed against those claims. After considering the evidence submitted at trial,the
  19   arguments of the parties and counsel, and good cause appearing for the reasons fully set
  20   forth in the Court’s Under Advisement Ruling (the “Under Advisement Ruling”) entered
  21   December 28, 2018, at Docket Number 163, the Court enters the following judgment.
  22   The Under Advisement Ruling constitutes this Court’s findings of fact and conclusions
  23   of law and is fully incorporated herein, therefore;
  24        IT IS HEREBY ORDERED and ADJUDGED as follows:
  25          1)     Final judgment is entered against Mr. and Mrs. Robert Reish and the Reish
  26                 marital community (“Reish Parties”) in favor of the Phoenix Heliparts
  27                 Liquidation Trust in the liquidated amount of $2,150,000;
  28


Case 2:16-ap-00331-DPC      Doc 175 Filed 01/31/19 Entered 01/31/19 14:50:20          Desc
                             Main Document    Page 2 of 3
   1        2)      As to Reish’s claims, the Court allows the following general, unsecured
   2                claim amounts:
   3             a. Reish’s Proof of Claim Number 35 is allowed in the amount of $807,432.
   4             b. Reish’s Proof of Claim Number 36 was withdrawn and is therefore $0.
   5             c. Reish’s Proof of Claim Number 37 is presently $0 but will be allowed to
   6                the extent of Reish’s satisfaction of the order to turnover $2,150,000 in
   7                sale proceeds not to exceed $1,220,000.
   8             d. Trustee’s Objection to Reish’s Proof of Claim Number 38 is sustained and
   9                is therefore $0.
  10             e. Reish’s Proof of Claim Number 39 is allowed in the amount of $875,000.
  11        3)      This order fully resolves all claims in this adversary proceeding between
  12                and among the the Phoenix Heliparts Liquidation Trust, Ryuko, Inc., Mr.
  13                and Mrs. Reish, and the Reish marital community.
  14        4)      Pursuant to F.R.C.P. Rule 54(b) and as incorporated by F.R. B. P. 7052(c),
  15                this Court expressly determines that there is no just reason for delay in the
  16                entry of a final judgment as to these claims and parties. This is a final
  17                appealable judgment pursuant to F.R.B.P. 5003(c).
  18

  19                  ORDERED, DATED, AND SIGNED AS SHOWN ABOVE.
  20

  21

  22

  23

  24

  25

  26

  27

  28                                               3


Case 2:16-ap-00331-DPC     Doc 175 Filed 01/31/19 Entered 01/31/19 14:50:20           Desc
                            Main Document    Page 3 of 3
